DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/446,411 filed on 08/30/2021. Claims 1-20 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  a plurality of fluid passages in claim 1, and an opening in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 4-5, the phrase “configured to supply pressurized fluid to a first solenoid valve through a plurality of fluid passages” renders the claim indefinite because it is not clear how fluid is supplied to a first solenoid valve through a plurality of fluids passages where the drawing fig. 1 shows first solenoid valve (e.g. 177) is supplied with fluid by one fluid passage (e.g. 178). Or does it mean that a plurality of solenoid valves is supplied with a fluid through a plurality of fluid passages (see para 29)? Clarification is required. For the examination purpose, the limitation is treated as one fluid passage.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heubner (US 20200318730 A1) (hereinafter “Heubner”) in view of Lee (US 10883548 B2) (hereinafter “Lee”) and further in view of VAN DRUTEN (US 20200378492 A1) (hereinafter “VAN DRUTEN”). 
Regarding claim 1, Heubner discloses a hydraulic system (fig. 1-3) in an electric axle (e.g. 4, 5), comprising:
a housing ( housing of 1, see para 27) encloses an electric motor 1 and a gearbox 3;
a hydraulic pump (22, fig. 2-3, pump 22 is inside 20) coupled to an outer surface of the housing, configured to receive a fluid from a sump 26, and configured to supply pressurized fluid to a first control valve 42 through a plurality of fluid passages (e.g. fluid passages of 40, 30 from pump to valve); (see para 43) and
a first clutch (e.g. 2, C1, see para 28 and fig. 3) arranged in the gearbox (see fig. 1) and configured to receive the pressurized fluid from the first control valve through a hydraulic passage (e.g. the fluid passage from 42 to C1);
wherein the hydraulic passage is internally routed through the housing. (not shown, the hydraulic passage is internally routed through the side of the housing of motor 1 as shown in fig. 2 from the actuator 20)
 However, Heubner fails to disclose the housing has a plurality of sections and the first control valve is solenoid.
Lee teaches an electric axle (10, fig. 1-3) wherein a housing sell (16, see col. 3, line 47-49) has a plurality of sections (e.g. 18, 20, see fig. 3) wherein an electric motor 22, planetary gearset 30, a differential planetary gearset 31, and a pair of drive shafts (e.g. 12, 14) are installed. (see fig. 3 and col. 3, line 47-end)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner by incorporating a plurality of housing sections as taught by Lee to provide easy installation and removal of parts when needed. 
VAN DRUTEN teaches a hydraulic system (fig. 1-10) wherein a hydraulic pump 4 is configured to supply pressurized fluid to a solenoid valve (e.g. 12a, 12b). (see para 108, fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner to employ a solenoid valve as taught by VAN DRUTEN to achieve a precise and fast control of the friction elements. (see para 4 of Van Druten)
As modified, the hydraulic system would have a housing including a plurality of sections and all valves are solenoid valves.
Regarding claim 5, Heubner/ Lee/ VAN DRUTEN discloses the hydraulic system (fig. 1-3) as modified according to claim 1, Heubner further discloses wherein the first clutch C1 is designed to selectively engage a first gear set (e.g. gear set connected to shaft 7, fig. 1) in the gearbox.
Regarding claim 6, Heubner/ Lee/ VAN DRUTEN discloses the hydraulic system (fig. 1-3) as modified according to claim 5, Heubner further discloses a second solenoid valve (e.g. 52, please note after modification all valves are now solenoid) designed to control a second clutch C2 that is configured to selectively engage a second gear set (e.g. gear set connected to shaft 6, see fig. 1) in the gearbox.
Regarding claim 7, Heubner/ Lee/ VAN DRUTEN discloses the hydraulic system (fig. 1-3) as modified according to claim 6, Heubner further discloses a third solenoid valve (e.g. 32, please note after modification all valves are now solenoid) designed to control a park lock device (14, see para 51, fig. 2). 
Regarding claim 9, Heubner/ Lee/ VAN DRUTEN discloses the hydraulic system (fig. 1-3) as modified according to claim 1, Lee further discloses wherein one of the plurality of housing sections includes an axle shaft opening (e.g. opening of shaft 12 and 16, see fig. 3 of Lee).
Regarding claim 10, Heubner/ Lee/ VAN DRUTEN discloses the hydraulic system (fig. 1-3) as modified according to claim 1, Lee further discloses wherein the plurality of housing sections encloses a final drive (e.g. 31, 33, 35) and a differential (e.g. has no character numeral, see col 4, line 5-20) rotationally coupled to a pair of axle shafts 12 and 14. 
Regarding claim 15, Heubner discloses a hydraulic system (fig. 1-3) in an electric axle (e.g. 4, 5), comprising:
a housing (housing of 1, see para 27) encloses an electric motor 1 and a gearbox 3;
a hydraulic pump (22, fig. 3) coupled to an outer surface of the housing, receiving a fluid from a sump 26, and supplying pressurized fluid to a first control valve 42 and a second valve 52, and
a first clutch C1 receiving the pressurized fluid from the first valve via a first hydraulic passage (e.g. passage from 42 to C1 of 40) that is routed through the housing (not shown, the hydraulic passage is internally routed through the side of the housing of motor 1 as shown in fig. 2 from the actuator 20); and
a second clutch C2 receiving the pressurized fluid from the second solenoid valve via a second hydraulic passage (e.g. passage from 52 to C2 of 50) that is routed through the housing (not shown, the hydraulic passage is internally routed through the side of the housing of motor 1 as shown in fig. 2 from the actuator 20).
 However, Heubner fails to disclose the housing has a plurality of sections and the first/ second valves are solenoid valves.
Lee teaches an electric axle (10, fig. 1-3) wherein a housing sell (16) has a plurality of sections (e.g. 18, 20, see fig. 3 and col.3, line 47-49 ) wherein an electric motor 22, planetary gearset 30, a differential planetary gearset 31, and a pair of drive shafts (e.g. 12, 14) are installed. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner by incorporating a plurality of housing sections as taught by Lee to provide easy installation and removal of parts when needed. 
VAN DRUTEN teaches a hydraulic system (fig. 1-10) wherein a hydraulic pump 4 is configured to supply pressurized fluid to a solenoid valve (e.g. 12a, 12b). (see para 108, fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner to employ a solenoid valve as taught by VAN DRUTEN to achieve a precise and fast control of the friction elements. (see para 4 of Van Druten)
As modified, the hydraulic system would have a housing including a plurality of sections and all valves are solenoid valves.
Regarding claim 19, Heubner/ Lee/ VAN DRUTEN discloses the method (fig. 1-3) as modified according to claim 15, Heubner further discloses wherein the first solenoid valve and the second solenoid valve are fluidly coupled to the hydraulic pump via a feeder conduit (e.g. has not character numeral, see fig. 3).
Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heubner (US 20200318730 A1) in view of Lee (US 10883548 B2) and VAN DRUTEN (US 20200378492 A1) as set forth in the rejection of claims 1 and 15, respectively, and further in view of Baraga et al. (US 20050011564 A1).
Regarding claims 2-3 and 16-17, Heubner/ Lee/ VAN DRUTEN discloses all the elements of the invention as modified according to the claim 1, but fails to disclose wherein the hydraulic passage is cast into the one of the plurality of housing sections.
Baraga teaches a an automatic gearbox (fig. 1-3) wherein hydraulic channels 14 are cast/ machined into the one of the plurality of housing section (7, see para 7, 22 and 31, fig. 3) 
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to arrange the hydraulic passage of Heubner in the manner hydraulic channels as taught by Baraga in order to reduce the manufacturing cost of the housing, make it light in  weight, and enhance reliability.   
As modified, the hydraulic system would have the hydraulic passage either cast or machined into into the one of the plurality of housing sections.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heubner (US 20200318730 A1) in view of Lee (US 10883548 B2) and VAN DRUTEN (US 20200378492 A1) and further in view of Ono et al. (US 20150128737 A1) (hereinafter “Ono”). 
Regarding claim 4, Heubner/ Lee/ VAN DRUTEN discloses the hydraulic system (fig. 1-3) as modified according to claim 1, Heubner further discloses wherein the hydraulic pump (22) is fluidically coupled to the first solenoid valve 42 (after modification the valve is solenoid valve), but fails to disclose via a pressurized cavity that extends along an exterior surface of one of the plurality of housing sections that enclose the gearbox.
ONO discloses a transmission (1, fig. 1) wherein a hydraulic pump (not shown) is fluidically coupled to a valve (not shown, see para 37) via a pressurized cavity (e.g. 9, fig. 1) that extends along an exterior surface of one of the plurality of housing sections that enclose the gearbox.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner by incorporating a pressurized cavity as taught by Ono to supply pressurized hydraulic oil from the pump to the clutch and thereby to secure the satisfactory responsiveness of the clutch even when a source of hydraulic supply and destinations of hydraulic supply are disposed or mutually separated positions.
Regarding claim 20, Heubner/ Lee/ VAN DRUTEN discloses all the elements of the method (fig. 1-3) as modified according to claim 15, but fails to disclose wherein the hydraulic pump includes an outlet conduit that extends through and is in sealing engagement with an opening  in one of the plurality of housing sections.
Ono teaches a transmission (1, fig. 1)  wherein a hydraulic pump (not shown, see para 37) includes an outlet conduit (9, see para 37, fig. 1) that extends through and is in sealing engagement with an opening (e.g. 20) in one of the plurality of housing sections.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner by incorporating an outlet conduit as taught by Ono to supply pressurized hydraulic oil from the pump to the clutch and thereby to secure the satisfactory responsiveness of the clutch even when a source of hydraulic supply and destinations of hydraulic supply are disposed or mutually separated positions.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heubner (US 20200318730 A1) in view of Ono et al. (US 20150128737 A1) and further in view of VAN DRUTEN (US 20200378492 A1). 
Regarding claim 11, Heubner discloses a method for operation of a hydraulic system (fig. 1-3) in an electric axle, comprising:
flowing a lubricant to a plurality of valves (e.g. 32, 42, 52) from a hydraulic pump 22; and
during a first condition, engaging a first hydraulically operated clutch C1 using lubricant flow control between a first one (42) of the plurality of valves and the first hydraulically operated clutch C1;
wherein a plurality of hydraulic passages (e.g. passages from pump to valve of 30, 40, 50)  are internally routed through the section of the housing (not shown, the hydraulic passage is internally routed through the side of the housing of motor 1 as shown in fig. 2 from the actuator 20) and provide fluidic communication between the plurality of valves and the hydraulic pump. 
However, Heubner fails to disclose flowing a lubricant through a pressurized plenum  that extends along an exterior surface of a section of a housing that encloses a gearbox 3 and a plurality of  valve is solenoid.
ONO discloses a transmission (1, fig. 1) wherein the hydraulic pump (not shown) is fluidically coupled to a valve (not shown, see para 37) via a pressurized cavity (e.g. 9, fig. 1) that extends along an exterior surface of a section of a housing that enclose the gearbox.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner by incorporating a pressurized cavity as taught by Ono to supply pressurized hydraulic oil from the pump to the clutch and thereby to secure the satisfactory responsiveness of the clutch even when a source of hydraulic supply and destinations of hydraulic supply are disposed or mutually separated positions.
VAN DRUTEN teaches a hydraulic system (fig. 1-10) wherein a hydraulic pump 4 is configured to supply pressurized fluid to a solenoid valve (e.g. 12a, 12b). (see para 108, fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heubner to employ a solenoid valve as taught by VAN DRUTEN to achieve a precise and fast control of the friction elements. (see para 4 of Van Druten)
Regarding claim 12, Heubner/ Ono/ VAN DRUTEN discloses the method (fig. 1-3) as modified according to claim 11, Heubner further discloses during a second condition, engaging a second hydraulically operated clutch C2 through lubricant flow control between a second one (52) of the plurality of solenoid valves (please note, after modification all valves are solenoid valves) and the hydraulic pump.
Regarding claim 13, Heubner/ Ono/ VAN DRUTEN discloses the method (fig. 1-3) according to claim 12, Heubner further discloses wherein the first condition is a condition where the gearbox transitions into a first gear mode (e.g. gear set connected to shaft 7) and the second condition is a condition where the gearbox transitions into a second gear mode (e.g. gearset connected to shaft 6) from the first gear mode. (see para 30-32, fig. 1)
Regarding claim 14, Heubner/ Ono/ VAN DRUTEN discloses the method (fig. 1-3) as modified according to claim 11, Heubner further discloses during a third condition, engaging a park lock device (14, fig. 2) via lubricant flow control between a second one (32, fig. 3) of the plurality of solenoid valves and the hydraulic pump 22. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heubner (US 20200318730 A1) in view of Lee (US 10883548 B2) and VAN DRUTEN (US 20200378492 A1) as set forth in the rejection of claim 1 and further in view of Isami (US 11480220 B2).
Regarding claim 8, Heubner/ Lee/ VAN DRUTEN discloses all the elements of the invention as modified according to the claim 1, but Heubner fails to disclose wherein the first clutch is a friction clutch and the second clutch is a dog clutch.
Isami teaches a transmission (fig. 1) wherein first clutch CL1 and second clutch CL2 could be friction clutch or a dog clutch.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the clutch device of Heubner in the manner of clutch device as taught by Isami as an obvious matter of engineering design choice.  Both frictional clutch and a dog are known and suitable arrangements for clutch.  Further, substituting one known clutch for another known clutch involves only routine skill in the art.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the clutch device to a friction or dog clutch, as the device would still adequately function as a clutch. 
As modified, the hydraulic system would have the first clutch is a friction clutch and the second clutch is a dog clutch.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heubner (US 20200318730 A1) in view of Lee (US 10883548 B2) and VAN DRUTEN (US 20200378492 A1) as set forth in the rejection of claim 15 and further in view of Song et al. (US 10316954 B2).
Regarding claim 18, Heubner/ Lee/ VAN DRUTEN discloses all the elements of the invention as modified according to the claim 15, but Heubner fails to disclose a controller including executable instructions stored in non-transitory memory that cause the controller to: engage and disengage the first and second clutches through operation of the first solenoid valve and the second solenoid valve.
Song teaches an control system of a dual clutch transmission (fig. 1) wherein a controller (30) including executable instructions stored in non-transitory memory that cause the controller to: engage and disengage the first (7) and second (8) clutches through operation of the second solenoid valve (26).
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Heubner by adding a controller as taught by Song in order to control the oil pump and valves based on the operating parameters efficiently and reliably.
As modified, the hydraulic system would have a controller including executable instructions stored in non-transitory memory that cause the controller to: engage and disengage the first and second clutches through operation of the first solenoid valve and the second solenoid valve.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
INOUE (US 20220316582 A1) teaches a rotating electrical machine and an input member are placed on a first axis, a counter gear mechanism is placed on a second axis, and a differential gear mechanism is placed on a third axis. The input member, the counter gear mechanism, and the differential gear mechanism have portions placed on an axial first side with respect to the rotating electrical machine. A pump portion is placed on the opposite side of an imaginary plane passing through the first axis and the third axis from the second axis, and is placed at a location that overlaps at least one of the rotating electrical machine and the differential gear mechanism in an axial view. The pump portion is placed on the axial first side with respect to the rotating electrical machine.
Weinhardt (US 11402015 B2) teaches a hydraulic system for an automatic transmission of a motor vehicle, including a high pressure circuit in which a pressure accumulator, at least one clutch and a gear selector are connected, and comprising a low pressure circuit for cooling the clutch, wherein the high pressure circuit and the low pressure circuit have at least one hydraulic pump that can be driven by an electric motor, and including a control unit that actuates the electric motor of the hydraulic pump when a pressure accumulator charging requirement is detected, wherein the high and low pressure circuits are connected via a bypass line to an integrated accumulator charging valve.
Goto et al. (US 11300036 B2) teaches a vehicle drive-force transmitting apparatus including: a casing; a drive-force transmitting mechanism disposed in the casing; and first and second oil pumps configured to suck, through respective inlet ports thereof, oil stored in a bottom portion of a casing, such that the drive-force transmitting mechanism is lubricated by the oil pumped up by the first and second oil pumps. The casing is provided with a drain hole through which the oil stored in the bottom portion of the casing is to be discharged to an exterior of the casing. 
HASHIMOTO et al. (US 20180334025 A1) teaches a drive unit including an electronic control unit 43. (see para 40-46)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655